DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  line 51 recites “controlling said control valve in said RO return conduit varying the flow…”. This appears grammatically incorrect which leads to confusion. It is unclear if the controlling step includes the “varying” or if they are separate steps. Applicant should change varying to - - to vary - - and should change “maintaining” to - - to maintain - - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
Amend the claim to make the bounds clear.
Line 8 (previous line 7): the intended word is “cleaning”. 
1. Further, “a CMF recirculation loop” is indefinite as it is unclear if this is referring back to the “said CMF recirculation loop” or is an additional CMF recirculation loop.
2. It is unclear how the CMF recirculation loop would clean water as the recirculation loop does not appear to have any filtration elements. 
Applicant states that the CMF loop “cleans” the water using modules A and B as indicated in Figure 2B. However, while claims are read in light of the specification, elements from the specification are not read into the claims. These “modules” are not part of the recirculation loop as claimed of the “a CMF recirculation loop”. The Claim recites two “a CMF recirculation loop” and only the first “a recirculation loop” is defined as having “a CMF module”. Further, it is unclear what is included in the “module”. The claim is not clear how the “a CMF recirculation loop” in line 8 (previous line 7) ‘cleans’ the water. The claim is defining the process and without a clear understanding of the structure, it is unclear what is required of the “cleaning” process.
3. is “a CMF recirculation loop” the same “CMF recirculation loop” recited previously or is it an additional recirculation loop? Antecedent basis is unclear.
Applicant states that the “a CMF recirculation loop” is the same as previously claimed, i.e. referring back to the previous recitation of “CMF recirculation loop” and that correction is made. However, Line 8 still recites “a CMF recirculation loop” and, therefore, it is still unclear what is being claimed.

Applicant refers to the “pumping” step as clarity for the “cleaning” step. However, there is no nexus between the pumping step and the cleaning step. The claim appears to claim the pumping step and the cleaning step as separate steps.
Line 9 (previous line 8): 
2. “a CMF module” is indefinite. Is the CMF module separate from the CMF feed pump and CMF recirculation loop or does the “CMF module” include all those elements? Does the “CMF Module” include a membrane? There is no positive recitation of a membrane. It is unclear how the “cleaning” step is related to the “pumping” through the CMF module.
Applicant states that the “CMF module is separate from the CMF FEED PUMP and CMF RECIRCULATION LOOP.” However, the claim recites that the recirculation loop “includes…a CMF module”. Therefore, they are not separate. The CMF recirculation loop includes the module.
Applicant states that the CMF pump supplies to water “to and through the ceramic filter membranes of the ceramic element”. However, there are no ceramic filter membranes claimed.
While Applicant argues that there is no need to a membrane because there is no art rejection, the Examiner disagrees. The scope of the claim cannot be properly determined given that the claim recites cleaning water using a CMF recirculation loop. However, there is no structure or step apparent that would result in “cleaning” water. It is suggested that Applicant describe the structure of the CMF module. Or, given Applicant’s statement and own interpretation of the claim, it is interpreted that a CMF module includes ceramic filter membranes.
Line 12 (previous line 11): 1. “CMF concentrate reject” is indefinite as it is unclear if this is this the same as the “CMF concentrate” recited prior or is it a different portion? Antecedent basis is unclear.
Applicant refers to the specification for a description of “CMF concentrate reject”. However, this clarification is not claimed. While the claims are read in light of the specification, elements from the specification are not read into the claims.
In the art, “concentrate” and “reject” are often used interchangeably. It is not clear if “CMF concentrate reject” is the same claim element as “CMF concentrate” or if they are distinct portions. 
The claim requires clarification
2. “said CMF return conduit” lacks antecedent basis in the claim.
The claim previously recites “return conduit” but not “CMF return conduit”. Therefore, “said CMF return conduit” in currently line 13 still lacks antecedent basis in the claim.
Line 17 (previously 16): “said CMF concentrate reject conduit” lacks antecedent basis in the claim.
In line 12, the claim recites “a concentrate reject flow conduit”, but not a “CMF concentrate reject conduit”. It is unclear if these are the same elements. The antecedent basis of “said CMF concentrate reject conduit” remains unclear.
Line 20: “reverse osmosis, RO, feed tank” should be changed to “reverse osmosis (RO) feed tank” for clarity. The commas make it unclear if the reverse osmosis, RO, and feed tank are 
Line 26: 
2. It is unclear if “, RO,” is a separate element from the “reverse osmosis” and “feed pump” or if Applicant intended this to show an abbreviation for “reverse osmosis” as would be understood as “reverse osmosis (RO) feed pump”. Clarification is provided that the “, RO,” is providing short hand language for “reverse osmosis”, and that the feed pump is a reverse osmosis (RO) feed pump.
Please amend the claim to make the claim language clear. 
Line 28: “a RO recirculation loop “ is indefinite as it is unclear if this is referring back to the “a RO recirculation loop” in line 28 or if it is a distinct RO recirculation loop.
It is unclear where the water being cleaned by the “a recirculation loop” is coming from. How is the RO recirculation loop related to the RO recirculation pump and RO bank? It’s unclear how the water gets from the recirculation loop to the bank.
Line 29: “said water” is indefinite as it is unclear which water is being pumped “using a RO recirculation pump through an RO bank”. Is it the water from the pretreatment element, water from the feed pump, or water from the RO recirculation loop? The “pumping” step does not appear to have any clear nexus to the cleaning step, RO feed pump, or the RO recirculation loop.
Applicant refers to the specification for clarity of the “cleaning” step. However, these elements are not read into the claims and the claim language remains indefinite.
The claim recites “cleaning said water”. It is unclear if the “said water” that is being cleaned is coming from the pretreatment element or from the feed tank. 
Currently, the claim requires that the water travel from the pump, through pretreatment, and into a recirculation loop. Therefore, it is unclear – from the claim language- what “water” is being cleaned in the “cleaning” step and what that “cleaning” step requires. Is the “said water” water coming from the pretreatment element or the pump itself?
It is also unclear how the RO recirculation loop – as claimed -– cleans the water given that the claim does not define the RO recirculation loop as having any sort of membrane or cleaning element. Is the cleaning step the steps of lines 29-30 or are they separate? That is, are the elements of lines 29-30 part of the recirculation loop recited? As recited, the cleaning and pumping step (including pumping through an RO bank, to a return conduit, and back to the RO recirculation pump) are separate elements. However, from Applicant’s statements it appears they intend for the pumping step to be part of the cleaning step and that the RO recirculation pump is part of the RO recirculation loop.
The disclosure can provide support for claim elements but cannot be relied upon for the examiner to insert elements from the disclosure into the claims. Clarity must be provided in the claims.
Lines 29-38 have no clear structural or procedural relationship to the previous claimed elements. It is unclear how these elements and steps fit in with the prior process steps and elements.
There cannot be an art rejection if the scope of the claim cannot readily be determined. 
The claims are process claims which are defined by certain steps that are not clearly defined either by their structure nor their relationship to each other. Without this clarity, the scope of the claim cannot be determined as the process is not defined.
Line 38 (previously 37): “said RO concentrate reject flow” lacks antecedent basis in the claim.
In the remarks (page 11), Applicant argues:

    PNG
    media_image1.png
    139
    643
    media_image1.png
    Greyscale

 The limitation “the amount of RO concentrate reject flow” is canceled from the claim. The claim now recites “said RO concentrate reject flow” in line 39. It is unclear why Applicant argues “said” is not being used wherein the claim clearly says “said RO concentrate reject flow”. This limitation still lacks antecedent basis in the claim.
Lines 39 and 40: what is “said concentrate reject conduit” referring back to? There is the “concentrate reject flow conduit” (line 12) or the “RO concentrate reject conduit” (Line 37). 
Claim language terminology must be consistent for clarity.
Amendment to the claim is required.
Line 43: “said RO bank of housings” lacks antecedent basis in the claim. 
The claim recites “each RO bank includes a housing”, that is to say one housing per one bank. The claim but does not recite a “bank of housings”, that is a bank having multiple (more than one) housing. Therefore, “said RO bank of housings” is indefinite.

Lines 47-48:  “said actual concentration factor” and “said desired concentration factor” lack clear antecedent basis. The claim recites an “actual CMF concentration factor” and an “actual RO concentration factor”. The claim also recites a “desired CMF concentration factor” and a “desired RO concentration factor”. 
Therefore, it is unclear whether line 47 is referring back to the RO or the CMF actual/desired concentration factor.
Claim 20 is rejected for improperly depending from a canceled claim.
Claim 21: it is unclear if the “a plurality of banks each having a plurality of housings” is a plurality of the RO banks or if a separate type of banks.
Further, Claim 21 appears incomplete.
Claim 21 now only recites a “wherein” clause claiming a “plurality of CMF modules and a plurality of banks…” but does not recite anything about those elements. It is unclear if the claim is simply claiming the presence of those elements or if the claim is intended to claim the function or operation of use of those elements.
Claim 22:
Line 3: It is unclear if “CMF” is an additional element or if it is an abbreviation for “ceramic microfiltration”. It is interpreted that the claim intends to recite “a ceramic microfiltration (CMF) feed pump”. Amend the claim to make the bounds clear.
Line 3 also recites “pumping water using a…feed pump water”. It appears “water” is used twice and redundant. 

Line 5: “said recirculation loop” is indefinite as it is unclear if “said recirculation loop” is the “CMF recirculation loop” recited in line 4 or a distinct recirculation loop.
Line 10: 
1. It is unclear if “RO” is an additional element or if it is an abbreviation for “reverse osmosis”. It is interpreted that the claim intends to recite “a reverse osmosis (RO) feed pump”. 
2. “RO feed tank” lacks antecedent basis in the claim.
Line 11:
Is “a pretreatment element” the same “pretreatment element” recited in Line 4 or a distinct pretreatment element?
Line 12:
Is “said water” referring back to the water in the preamble or the water that has gone through the CMF loop, or is it the water that is coming from the RO recirculation loop? Does the “pumping and cleaning” step occur in the pretreatment element, the RO recirculation loop, or a distinct module? It is unclear which water is being pumped through the RO pump and where it is coming from and how the “pumping and cleaning” step is connected or related to the “pumping water using a reverse osmosis, RO, feed pump” step.
Clarification, amendment, is required.
Is the “RO bank” part of the pretreatment element, the RO recirculation loop, or a separate module/area?
It is completely unclear how lines 12 and 13 relate or connect to the process steps prior. They appear to be independent from the prior process steps. Amendment to the claim is required to clarify the nexus and, therefore, the process.
Line 14:
“said control valve” lacks antecedent basis in the claim.
IT is unclear if the “controlling” step and the “varying” step are one in the same or if they are separate, distinct steps. That is, does “varying” result from “controlling” a control valve or are the steps separate, that is a first controlling step and a separate varying step. The same applies to the “maintaining” step. Is this step distinct from the controlling and varying steps or does the maintaining step result from the controlling and varying steps? 
Amendment to the claim is required so that one of ordinary skill in the art would understand the bounds of the process.

Amend the claim to make the bounds clear.


____________ End specific 112 rejections over claims 16-21; Begin additional claim interpretation and 112 rejections____________

The claims 16 and 18-21 present significant 112, 2nd paragraph issues that make it impossible to discern the scope of the claims. The structural relationships among the claimed features, which process steps are positively recited, and what process of those steps is unclear. 
The Examiner has spent considerable time pointing out the indefinite issues of the claims. With respect to Claims 16 and 22, in addition to the specific issues described, the claim is indefinite for failing to recite a clear nexus among the elements. The claim recites a CMF module/system and a RO system. However, it is unclear how many components of the CMF module/system claimed are related to each other – either structurally or in process. The same is true for the RO system. It is unclear how many of the structural elements are connected or related and, therefore, it makes it impossible to understand the process of filtering water.
Clarification of the claim structure and method steps is required.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
The specific remarks with respect to the 112 rejections are responded to in line with the rejections above. New 112 rejections are added as necessitated by amendments.
In the above rejections, when the Examiner states “clarification is required”, that means in the Claim. That is, the claims should be amended as needed to address the 112 rejections.
In their remarks, Applicant focuses on explaining support and detail of the claim limitations in question by pointing to the disclosure – both the specification and drawings. While claims are interpreted “in light of the specification as it would be interpreted by one of ordinary skill in the art”, elements or description from the disclosure are not read into the claims. 

It is Applicant’s legal obligation to ensure the claims are clear and definite on their own. Currently it is impossible for one of ordinary skill in the art to understand the scope of the claims because the claims fail to provide clear connection between the processes and elements in the claim. There appear to be elements of the claim that stand alone and have no relationship to other portions of the claim. The Examiner has attempted to point out each and every inconsistency but the claims must be clarified with amendments, not simply an explanation of the invention in the disclosure.
An art rejection cannot be provided because it is not clear what the claim is claiming and how the elements are related to each other. 
Claim 22 is added as a new claim and it is examined as such given that it appears the scope to be generally similar to that of Claim 16. However, should the scope of Claim 22 change significantly due to amendments, the Examiner reserves the right to withdraw it due to election by original presentation if appropriate.
It is suggested – and requested – that Applicant carefully amend the claims using consistent claim terminology. That is, if a return conduit is a “RO return conduit”, it should always be referred to as such. That is to say any further references back to it should recite “said 
This example is applicable to all claim elements, for example, “recirculation loop”, “pump”, “module”, “recirculation loop”, etc. 
Keeping the claim terminology consistent will result in much more definite claim language.
It is also requested that Applicant ensure that each claim limitation has a clear relationship to the claim and/or other claim limitations.
Amendment to the claim is required to make the claim scope definite and to even allow an art consideration based on actual process and structural requirements of the claim.
Applicant is requested to contact the Examiner for further discussion and/or clarity if needed in order to move the case forward.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778